Bigelow, J.
This is a writ of entry. The demandant must recover, if at all, on the strength of his own title. He cannot stand upon his paper title. The first deed from the city of Salem to him, having been defectively executed, did not convey the grantor’s title. The second deed from the city, although duly and formally executed, was equally inoperative, because at the time of its execution and delivery the tenant had taken exclusive possession of the demanded premises and thereby dis-seized the'city. A disseizee cannot convey a title.
Having no title by deed, the only question is whether the evidence discloses any such possession of the demanded premises by the demandant as to constitute a good title against the tenant. There is no doubt of the general principle, that actual possession of real estate, without any title by grant or record, constitutes a good title against a stranger having no title. In such case prior possession gives priority of title. Slater v. Rawson, 6 Met. 444. But in the present case the demandant failed to show a prior possession by himself. On the contrary, the evidence rather tended to prove a possession by the tenant at the time of the entry on the premises by the demandant, in which case the demandant was a mere trespasser, and cannot make his tortious entry a foundation of title. But the more decisive answer to this part of the case is, that the demandant shows no possession *570of the estate. A mere entry on land, without any actual possession of it, affords no sufficient proof of title, even against a person who subsequently takes and holds possession of ‘the estate. A mere possessory right is the lowest title known to the law. Proof of entry only, without some acts of ownership ""or continued possession or occupation, will not sustain such a title. It must appear that a party claiming land by possession has entered thereon, and has indicated in some way the extent of his claim, and that possession thereof followed the entry, and was kept up according to the nature and situation of the property. Cook v. Rider, 16 Pick. 186, 188. There is no evidence in this case which shows that the demandant held any possession of the estate after his entry, and at the time when the tenant inclosed the premises by a fence and took exclusive possession thereof. The demandant therefore was not in any sense disseized by the tenant. If there had been proof of. a prior possession by the demandant, it would have been incumbent on the tenant to show an earlier possession or a better title. As the case stands, the demandant has shown no such title as to put the tenant upon his defence. Demandant nonsuit.